                                          Case 4:18-cv-07553-PJH Document 194 Filed 10/14/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      HERMAN OVERPECK, et al.,
                                                                                        Case No. 18-cv-07553-PJH
                                  8                    Plaintiffs,

                                  9              v.                                     ORDER RE: CASE MANAGEMENT
                                                                                        CONFERENCE
                                  10     FEDEX CORPORATION, et al.,
                                                                                        Re: Dkt. No. 175
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On August 20, 2020, the court held a case management conference and directed

                                  15   the parties to submit either a joint proposal or, if a joint proposal could not be reached,

                                  16   separate proposals. Dkt. 175. Unable to reach an agreement, the parties have filed

                                  17   several statements and responses regarding how to manage this case. See Dkts. 183–

                                  18   84, 186–89. Because the parties are not in agreement, the court will follow its normal

                                  19   schedule, (see Dkts. 73, 80), and proceed first to a class certification motion to be

                                  20   followed by a further case management conference to set a pretrial schedule.

                                  21          Accordingly, the court SETS the following briefing schedule. Plaintiffs shall file a

                                  22   class certification motion by February 26, 2021, defendant FedEx Ground Package

                                  23   Systems, Inc. shall file an opposition by April 30, 2021, FedEx Corporation and the CSP

                                  24   defendants may file separate oppositions or join FedEx Ground’s opposition by May 28,

                                  25   2021, and plaintiffs shall file a reply by July 30, 2021. The court will schedule a hearing

                                  26   as needed following completion of the parties’ briefing. The parties shall complete class

                                  27   certification discovery by January 29, 2021 (other than the exceptions noted in defendant

                                  28   FedEx Ground’s proposed plan, Dkt. 183 at 6). The parties may file a stipulation or
                                         Case 4:18-cv-07553-PJH Document 194 Filed 10/14/20 Page 2 of 2




                                  1    motion to shorten or modify the discovery or briefing schedule as necessary.

                                  2          IT IS SO ORDERED.

                                  3    Dated: October 14, 2020

                                  4                                               /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  5                                               United States District Judge
                                  6

                                  7

                                  8
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  2
